Case 1:18-cv-00681-RJL Document 154-5 Filed 02/18/20 Page 1 of 4




           (;+,%,7 4
2/14/2020             Case🎙1:18-cv-00681-RJL
                 Matt Couch on Twitter: "MUST READ: SethDocument      154-5
                                                        Rich Family AND         Filed
                                                                        Defendants    02/18/20
                                                                                   REQUEST        Page
                                                                                           TESTIMONY From2Julian
                                                                                                           of 4Assange -- But Podest…
                           Search Twitter                                                                                  Log in     Sign up


                    Matt Couch
                    @RealMattCouch

            MUST READ: Seth Rich Family AND Defendants
            REQUEST TESTIMONY From Julian Assange -- But
            Podesta-Linked Judge Richard Leon REFUSES
            thegatewaypundit.com/2020/02/must-r… via
            @gatewaypundit




                                                                                                 New to Twitter?
                                                                                                 Sign up now to get your own personalized timeline!
             MUST READ: Seth Rich Family AND Defendants REQUEST TESTIMONY From Julia…
             Judge Richard Leon and John Podesta Over the weekend Judge Richard Leon in                                     Sign up
             Washington D.C. ordered investigative reporter Matt Couch to release all of his …
               thegatewaypundit.com

                                                                                                 Relevant people
            1:10 PM · Feb 11, 2020 · Twitter Web Client
                                                                                                            Matt Couch
                                                                                                                                            Follow
            685 Retweets     669 Likes                                                                      @RealMattCouch
                                                                                                            Christian, Father of 2, Investigator,
                                                                                                            Founder The DC Patriot & America
                                                                                                            First Media Group, Razorback, NRA,
                                                                                                            Truth Slinger
                    Nancy Taylor @nancytaylor2013 · Feb 11                                                  instagram.com/realmattcouch/
                    Replying to @RealMattCouch and @gatewaypundit
                    Matt please tell us more about you potentially filing to have Judge Leon                Jim Hoft
                                                                                                                                            Follow
                    recused. This sounds like such a perfect idea in light of what he is                    @gatewaypundit
                    doing...And Aaron Rich joining you in a request to question Assange???                  Writer- Speaker- Where Hope Made a
                    Good good stuff.                                                                        Comeback - Top Choice of the
                                             2                   12                                         American Truth Seeker


                    Saav @thejimmywinters · Feb 11
                    Replying to @RealMattCouch and @gatewaypundit                                Trends
                    I've been waiting for this. Ty fren.
                                                                                                 #Outlander
                                             1                   3                               Premieres now on the STARZ App
                                                                                                    Promoted by Outlander
                    S&N @news_translator · Feb 11
                    Replying to @RealMattCouch and @gatewaypundit
                    Aaannnnddd somebody needs to be relieved of their duties.                    1 · Trending
                                                                                                 #ValentinesDay
                                                                 5                               Trending with: Happy Valentines,
                                                                                                 #HappyValentinesDay2020, Happy V
                    Jan Dinkins @jan_dinkins · Feb 11
                    Replying to @RealMattCouch and @gatewaypundit                                  Music
                    They need to INSIST even louder and threaten lawsuits against the              A collection of love songs for
                    Hilly/Podesta squad !                                                          Valentine's Day 2020
                                             1                   2

                                                                                                 2 · Politics · Trending
                    Tamara Thomas              #freejulian #noexpulsion @T… · Feb 11
                                                                                                 McCabe
                    Replying to @RealMattCouch and @gatewaypundit
                                                                                                 Trending with: Andrew McCabe
                    What is going on??!! @CassandraRules @chiIIum @vabelle2010
                    @Tim_Canova
                                                                                                   US news
                                                                                                   Justice Department drops
https://twitter.com/RealMattCouch/status/1227293870188367872                                                                                          1/3
2/14/2020             Case🎙1:18-cv-00681-RJL
                 Matt Couch on Twitter: "MUST READ: SethDocument      154-5
                                                        Rich Family AND         Filed
                                                                        Defendants    02/18/20
                                                                                   REQUEST        Page
                                                                                           TESTIMONY From3Julian
                                                                                                           of 4Assange -- But Podest…
                                                                                      Justice Department drops
                                             1                  2
                                                                                      investigation intoLog
                                                                                                         Andrew
                                                                                                            in …        Sign up
                         Search Twitter
                    leaper @leaper99 · Feb 11
                    Replying to @RealMattCouch and @gatewaypundit
                    Why would his brother not want the truth?                       3 · Trending
                                                                                    Hopper
                                                                2
                                                                                    Trending with: #StrangerThings4,
                                                                                    #StrangerThings, HOPPER IS ALIVE
                    bob @handyru · Feb 11
                    Replying to @RealMattCouch @LovesTheLight and @gatewaypundit
                                                                                      Television
                    Figures!
                                                                                      The teaser for the new season
                                                                2                     of Stranger Things includes a …

                    Torsten Jansen @TorstenJansen6 · Feb 11
                    Replying to @RealMattCouch @MariaSMB01 and @gatewaypundit       4 · Soccer · Trending
                                                                                    Roses
                                                                                    256K Tweets
                                                                2

                                                                                      Haha
                    Mina Cox @ADVOCATEONTHAT · Feb 12
                                                                                      Some alternative takes on the
                    Replying to @RealMattCouch and @gatewaypundit
                                                                                      'roses are red' format
                    Podesta is not looking well at all.
                                                                2
                                                                                    Show more
                    Mina Cox @ADVOCATEONTHAT · Feb 12
                    Replying to @RealMattCouch and @gatewaypundit
                    Podesta is not looking well...                                  Terms Privacy policy Cookies Ads info More
                                                                                    © 2020 Twitter, Inc.
                                                                2

                    chuk @chuk_huffy · Feb 11
                    Replying to @RealMattCouch and @gatewaypundit
                    “corruption revealed, you ask?”

                    good question.

                    very good question.

                    imo



                    Love for Country         @Robin45457353 · Feb 11
                    Replying to @RealMattCouch and @gatewaypundit
                    Just horrible



                    Karen @southrtnlady · Feb 11
                    Replying to @RealMattCouch and @gatewaypundit
                    The Podesta bro’s get away with murder all the time?



                    Debbie Kirk @DebbieK46955202 · Feb 11
                    Replying to @RealMattCouch and @gatewaypundit
                    Good!!



                    CommunityCorner @EdenfieldPl · Feb 12
                    Replying to @RealMattCouch @libertyraven and @gatewaypundit
                    That’s a big deal Matt!



                    prettymessy888 @prettymessy888 · Feb 12
                    Replying to @RealMattCouch and @gatewaypundit
                    they look EVIL



                    sofia sjöberg @risalusofia · Feb 12
                    Replying to @RealMattCouch and @gatewaypundit
                    Just as a reminder


                          sofia sjöberg @risalusofia · Feb 12


https://twitter.com/RealMattCouch/status/1227293870188367872                                                                      2/3
2/14/2020             Case🎙1:18-cv-00681-RJL
                 Matt Couch on Twitter: "MUST READ: SethDocument      154-5
                                                        Rich Family AND         Filed
                                                                        Defendants    02/18/20
                                                                                   REQUEST        Page
                                                                                           TESTIMONY From4Julian
                                                                                                           of 4Assange -- But Podest…
                     Sweden fabricated a case against Assange. What did O’Brian say when he
                     cameSearch Twitter
                           over for ASAP Rockys trial? It’s about the swedish justice system.     Log in      Sign up
                     This has more layers then one.
                     bakomkulissernabiz.wordpress.com/2020/02/09/fn-…



                    Jim McMorrow @Rinkguy · Feb 12
                    Replying to @RealMattCouch and @gatewaypundit
                    Two more SWAMP RATS.



                    Tracy Phillips @TracyLeigh10 · Feb 11
                    Replying to @RealMattCouch and @gatewaypundit
                    I would contact President Trump and get yourself an insurance policy. These
                    people are extremely dangerous.
                                            2                    2

                    Bev Stanley @bstanfl0620 · Feb 11
                    Replying to @RealMattCouch and @gatewaypundit
                    To force you to give up your sources, but not go straight to JA??? Messed
                    up!!! Hang in there, Matt.
                                                                 1




https://twitter.com/RealMattCouch/status/1227293870188367872                                                                      3/3
